NUMBER 13-16-00175-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


JOE HENDERSON,                                                                           Appellant,

                                                   v.

MARILYN KAY BLALOCK,                                                                       Appellee.


                       On appeal from the 149th District Court
                            of Brazoria County, Texas.



                                             ORDER
               Before Justices Benavides, Perkes, and Longoria
                               Order Per Curiam

        This cause is before the Court on appellant’s motion for order to correct trial clerk

records. 1 The clerk’s record and supplemental clerk’s record in this cause were filed on


        1This case is before the Court on transfer from the First Court of Appeals in Houston pursuant to
a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2015 R.S.).
April 12, 2016. According to the appellant, the clerk’s records are “wrong, misfiled, and

incomplete.”

       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly, this appeal

is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine if the clerk’s record, or any part thereof, has been lost

or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.5(e), if

necessary. Otherwise, the court shall determine what steps are necessary to ensure the

prompt preparation of a complete clerk’s record, and shall enter any orders required to

avoid further delay and to preserve the parties’ rights. If a filing designated for inclusion

in the clerk’s record has been lost or destroyed and the parties cannot agree, by written

stipulation, for a copy of that item to be included in a supplemental record, the trial court

shall determine what constitutes an accurate copy of the missing item and order it to be

included in the clerk’s supplemental record.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
1st day of June, 2016.



                                               2